DETAILED ACTION
1.	This action is made Final in response to applicant’s Amendments / Request for Reconsideration filed 4/25/22.  Claims 1 and 3 are withdrawn; claim 2 is amended; claims 4-7 are added.  Claims 2, 4-7 are pending.  

Priority
2.	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  The disclosure of the prior-filed applications, Application No. 15/421097, 15/238094, 14/528801, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for claim 2 of this application. Specifically, limitations pertaining to the gap and filling element. 

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “protective sheet covering at least a portion of the first ride surface section and the second ride surface section” wherein “the second ride surface is not configured to allow a rider to surf thereon”, and “wherein, during operation of the surfing attraction, water flows over the gap between the first second and the second section” (claim 1)(Fig. 12 and its corresponding disclosure in paragraphs [0082]-[0083]  shows a protective sheet covering a first and second ride surface as part of “a complete ride surface” and “ride surface sections”, but the second ride surface is shown to be configured to allow a rider to surf thereon); “wherein the second ride surface is an inflatable slide leading from a drain portion of the surfing attraction” (claim 6); “wherein, the second ride surface is a slide feature leading from a drain portion of the surfing attraction” (claim 7) - must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not teach limitations of claim 2, requiring “a second ride surface section that is not configured to allow a rider to surf thereon”, in conjunction with “a protective sheet covering at least a portion of the first ride surface section and the second ride surface section”. Paragraph [0084] describes connecting surfaces other than “ride surface sections” and contemplates “an exit for a rider to slide or travel along when exiting from the surfing apparatus (e.g. an inflatable slide or stairs ...).” There is not support for the protective sheet to cover both a ride surface and ‘non ride surface’ sections discussed in paragraph [0083]. Moreover, there is no support for a second surface section that “is not configured to a allow a rider to surf thereon”. Paragraph [0084] describes these ‘non ride surface’ sections as sections “for a rider to slide or travel along when exiting”. If a rider can slide or travel along, then there is potential for the rider to surf thereon as well. It is recommended to positively recite the structure of the second ride surface in lieu of using negative functional language not expressly disclosed in the specification as originally filed. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The characterization of the second ride surface section being “not configured to allow a rider to surf thereon” is unclear, vague and indefinite. One ordinary skill in the art cannot properly determine the metes and bounds of this phrasing.  Paragraph [0084] describes the second section as “an exit for a rider to slide or travel along when exiting from the surfing apparatus”.  A slide (which applicant claims to be a second section that is “not configured to allow a rider to surf thereon”), according to one ordinary skill in the art, is a structure configured to allow surfing thereon. It is recommended to positively recite the structure of the second ride surface in lieu of using negative functional language not expressly disclosed in the specification as originally filed. Moreover, claim 2 recites the limitation "the second ride surface".  There is insufficient antecedent basis for this limitation in the claim.
Claims 6-7 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As stated above, a “slide” or “slide feature”, as one ordinary skill in the art would understand, comprises structure that is considered capable of allowing surfing thereon. Thus, claims 6-7 recite a limitation in contradiction to base claim 2, since claim 2 requires that second ride surface section “is not configured to allow a rider to surf thereon”. This inconsistency creates an indefinite scope. 


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 2, 4-7, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Koid et al. (US Pub. No. 2017/0136372) in view of Vicente (US Pub. No. 2017/0136373) in view of Lochtefeld (US Pat. No. 5,628,584). 
	With respect to claims 2 and 4-7, Koid et al. teaches a surfing attraction comprising, a first inflatable section 304 configured to allow a rider to surf on the upper surface; a second inflatable section 302 positioned adjacent to the first inflatable ride surface section and forming a gap 306 between the first inflatable ride surface section 304 and the second inflatable ride surface section 302; wherein, during operation of the surfing attraction, water flows over the gap between the first and second sections (paragraphs [0017], [0034]); and a filling element 303 positioned within a gap (or the gap) 306 (Fig. 3; paragraphs [0034]-[0036]).
Koid et al. does not expressly teach a protective sheet covering at least a portion of the first inflatable ride surface section and the second inflatable ride surface section. However, analogous art reference Vicente teaches such features as a “protective sheet” 640 (Fig.’s 6A-6B; paragraphs [0070]-[0071]) positioned overlaying an inflatable base portion segments of a water attraction. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to incorporate a protective sheet on top of the inflatable ride surface sections. The motivation to combine is to “protect” the underlying inflatable sections. Moreover, the sheet with mitigate unnatural water flow effect over the joint/seems/gap. This will promote a more consistent flow for the rider. Such modification is considered to have a reasonable expectation of success since the sheet can be removably attached using any known means (i.e. fasteners) that doesn’t frustrate the primary purpose of Koid et al. 
Admittedly, Koid et al. teaches wherein the second inflatable section 302 is part of the riding surface configured for surfing thereon. However, examiner cites to analogous art reference Lochtefeld for its teaching of a second section 21b positioned adjacent to a first section 3, wherein the second ride surface section is not configured to allow a rider to surf thereon (“Rider 10b having completed his last maneuver, slides over downward sloping transition 21b and towards the shut down/exiting area”; since Lochtefeld does not teach any maneuvers on the transition portion 21b itself, and its small width contra the actual ridable first section 3, the sloped/slide portion 21b is considered to be “not configured to allow a rider to surf thereon”), wherein the second ride surface is a slide/slide feature (“sloping transition”) leading from a drain portion 22 of the surfing attraction (Fig.’s 4a-4c; column 19, lines 11-44). Lochtefeld further teaches the sloping transition surfaces 21 to be “contiguous” with first section 3, suggesting a small gap exists therebetween (further note Fig. 4a showing dashed lines delineating the first and second sections). Hence, one ordinary skill in the art would have found it obvious to substitute the second section 21b of Lochtefeld with the second section of Koid et al. This will expectantly provide a convenient and fun exit path from the first section where the riders perform their surfing maneuvers.  The proposed modification is considered to have a reasonable expectation of success since Koid et al. teaches the gap and gap filling features may be positioned at “any form of the surface that would benefit from a secure connection of one or more components while providing increased durability or resistance to wear-and-tear” (paragraphs [0022], [0029]; see also “the ride surface 300 may include features that are the same as or similar to those previously discussed” – paragraph [0034]). Should applicant argue that Locthefeld does not teach separate components for the first and second sections (and therefore no gap), examiner notes surfing attractions are known to utilize modular assembly of inflatable portions will inherently comprise a gap therebetween, as evidenced by both Koid et al. (paragraph [0010]) and secondary reference Vicente (Fig.’s 1-2F; paragraph [0042]). One ordinary skill in the art would find it obvious to utilize a modular assembly of the sections (i.e. separate first and second sections) for the expected purpose of providing a mobile and reconfigurable attraction that can be assembled and disassembled on sight in continent manner (See Vicente – paragraphs [0036], [0042]). 
Lastly, Locthefeld, cited above for the slide 21b, does not expressly teach wherein it is inflatable. However, Vicente expressly teaches wherein “any” portions of a surfing attraction can be inflatable (paragraph [0041]). Hence, at the time of invention, one ordinary skill in the art would have found it obvious to make the slide portion inflatable as this allows convenient assembly, storage and provides desired “forgiveness” for riders falling thereon. 

Response to Arguments
8.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711